Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 7/9/2021 in which Claims 1, 2, 4, 6-9, 13-16 are pending where Claim 12 IS canceled.
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 4-6, filed 7/9/2021, with respect to the rejection(s) of claim(s) 1, 9 under Favalora have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Hartell et al (“Hartell”).
Claim Objections
4.	Claim 16 objected to because of the following informalities:  Claim 16 depends from canceled claim 12  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 1, 4, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2005/094483 to Favalora et al (“Favalora”) in view of U.S. Patent 9,383,562 to Hartell et al (“Hartell”).
a display device (projector 115, see pg. 5, lines 24-26; Fig. 1) comprising: a light engine (laser 125 provides intensity at the desired wavelength for spatial image 105 to be visible, see pg. 6, lines 19-24; Fig. 1); a projection lens (scan optics module 180 includes five elements that focus light reflected by mirror 176…first four elements can be spherical lenses, see pg. 7, lines 27-33; Fig. 1); a spatial light modulator along an optical path from the light engine to the projection lens (spatial light modulator 140 modulates the cross-sectional profile of the light beam from laser 125, see pg. 8, lines 28-29; Fig. 1; Fig. 1 illustrates the spatial light modulator 140 on a path between the laser 125 to the scan optics module 180); and at least one directable mirror along the optical path between the spatial light modulator and the projection lens (lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 [projection lens] over a range of different paths through to image surface 190. Lightfield-generating optics 160 includes an oscillating rotary galvanometer (galvo) mirror scanner 175…galvo mirror scanner 175 includes a mirror 176 [directable mirror] that rocks back and forth, e.g., from about -10 degrees to about +10 degrees (pg. 7, lines 5-10); optical scanner 100 constructs image 105 by directing light from laser 125 along a number of different ray paths through image surface 190…SLM 140 [spatial light modulator] modulates the cross-sectional profile of the light beam from laser 15 as galvo mirror 175 scans mirror 176 so that the light field at image surface 190 integrated over a single excursion of mirror 176 corresponds to a three-dimensional image wavefront [directable mirror is a component along the optical   
Favalora does not expressly teach wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors.
Hartell teaches wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors  (a digital micromirror device having a plurality of individually addressable micromirrors; a convex mirror [individually-directable micromirror]; and a concave mirror [individually-directable micromirror] concentric to the convex mirror; wherein the convex mirror and the concave mirror defined an optical triplet located in an optical path with the digital micromirror device [spatial light modulator] and the optical device, e.g. projection lens; and wherein the concave mirror comprises two concave mirror sections, one or both concave mirror sections moveable relative to the convex mirror so as to control an image mapping between the digital micromirror device and the optical device, see Col. 2, lines 39-46; any single micromirror of the DMD 207 can alternate between one of two resting states, see Col. 7, lines 30-31, Fig. 2; two concave mirrors 223 and 227 and one convex mirror 225, see Col. 7, lines 42-43, Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Hartell to teach wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors. The 
As to Claim 4, depending from Claim 1, Favalora teaches wherein the spatial light modulator is a digital micromirror device (SLM 140 is a two-dimensional microdisplay such as a digital micromirror device (DMD), see pg. 6, lines 1-4).
As to Claim 9, Favalora teaches a method comprising: directing light from a light source to a spatial light modulator (a light source configured to direct light to reflect from the spatial light modulator. The light source can be a laser, see pg. 4, lines 1-2); while at least one directable mirror is in a first position, (i) modulating the light with the spatial light modulator to generate a first modulated light pattern and and (ii) reflecting the first modulated light pattern from the at least one directable mirror toward a projection lens (DMD includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array. In one position [first position], the element reflects light from laser 125 towards relay/scanning optics 120…DMD modulates the amplitude of a beam from laser 125 in a pixel-wise fashion, based on signals from control electronics 145, see pg. 6, lines 4-10; relay/scanning optics 120 modify light modulated by SLM 140 and relay the modified light to light field-generating optics 160, see pg. 6, lines 29-31; lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 over a range of different paths through to image surface 190, see pg. 7, lines 5-7) while the at least one directable mirror is in a second position, (i) modulating the light with the spatial light modulator to generate a second modulated light pattern and (ii) reflecting the second modulated light pattern from the at least one directable mirror toward the projection lens (DMD includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array. In one position [first position], the element reflects light from laser 125 towards relay/scanning optics 120, while in the other position the element reflects light in some other direction…DMD modulates the amplitude of a beam from laser 125 in a pixel-wise fashion, based on signals from control electronics 145, see pg. 6, lines 4-10; relay/scanning optics 120 modify light modulated by SLM 140 and relay the modified light to light field-generating optics 160, see pg. 6, lines 29-31; lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 over a range of different paths through to image surface 190, see pg. 7, lines 5-7),  
projecting the first and second modulated light patterns from the projection lens (relay/scanning optics 120 modify light modulated by SLM 140 and relay the modified light to light field-generating optics 160, see pg. 6, lines 29-31; lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 over a range of different paths through to image surface 190, see pg. 7, lines 5-7).  
Favalora does not expressly disclose wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-wherein the spatial light modulator comprises a plurality of pixels, the method further comprising imaging each pixel on a respective micromirror with an imaging lens. 
Hartell teaches wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors the method comprising tilting the micromirrors through a plurality of positions including the first and second positions (a digital micromirror device having a plurality of individually addressable micromirrors; a convex mirror [individually-directable micromirror]; and a concave mirror [individually-directable micromirror] concentric to the convex mirror; wherein the convex mirror and the concave mirror defined an optical triplet located in an optical path with the digital micromirror device [spatial light modulator] and the optical device, e.g. projection lens; and wherein the concave mirror comprises two concave mirror sections, one or both concave mirror sections moveable relative to the convex mirror so as to control an image mapping between the digital micromirror device and the optical device, see Col. 2, lines 39-46; any single micromirror of the DMD 207 can alternate between one of two resting states, see Col. 7, lines 30-31, Fig. 2; two concave mirrors 223 and 227 and one convex mirror 225, see Col. 7, lines 42-43, Fig. 2).
Hartell teaches wherein the spatial light modulator comprises a plurality of pixels, the method further comprising imaging each pixel on a respective micromirror with an imaging lens (moving at least one of the mirrors of the optical  Once magnified, 4 mirrors would match 4 pixels. Magnification of the triplet can be changed by moving the position of one concave mirror in the arrangement, by which method said 1:1 relation between the DMD and CCD [imaging lens] can be achieved…selective switching of individual micromirrors, in the manner of a digital light projector, controls the appearance of individual pixels on the screen, see Col. 10, lines 16-20, 47-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Hartell to  teach wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors, the method comprising tilting the micromirrors through a plurality of positions including the first and second positions; wherein the spatial light modulator comprises a plurality of pixels, the method further comprising imaging each pixel on a respective micromirror with an imaging lens. The suggestion/motivation would have been in order to allow diffraction-limited operation without chromatic dispersion (see Col. 2, lines 56-57).
As to Claim 16, depending from Claim 9, Hartell teaches wherein imaging each pixel on a respective micromirror comprises imaging a plurality of pixels onto each micromirror (moving at least one of the mirrors of the optical triplet so as to achieve a one-to-one mapping of one or more micromirrors of the digital micromirror device [spatial light modulator] to one or more pixels of the imaging  Once magnified, 4 mirrors would match 4 pixels. Magnification of the triplet can be changed by moving the position of one concave mirror in the arrangement, by which method said 1:1 relation between the DMD and CCD can be achieved…selective switching of individual micromirrors, in the manner of a digital light projector, controls the appearance of individual pixels on the screen, see Col. 10, lines 16-20, 47-50).
10.	Claim(s) 2, 6-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2005/094483 to Favalora et al (“Favalora”) in view of U.S. Patent 9,383,562 to Hartell et al (“Hartell”) in further view of WIPO Publication 2005/086766 to Cossairt et al (“Cossairt”).
As to Claim 2, depending from Claim 1, Favalora and Hartell fail to disclose further comprising a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer.  Cossairt teaches a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer (Lenses 131 and 132 and scanning optical component image SLM 140 [spatial light modulator] to an intermediate image surface in projection optical system 150…scanning optical assembly 130 images SLM 140 to image locations 162A-162H; projection optical assembly 150 projects the intermediate images formed at locations 162A-162H out to diffusing screen 160, see pg. 7, lines 29-32; pg. 8, lines 5-10).

As to Claim 6, depending from Claim 1, Favalora and Hartell do not expressly disclose further comprising an imaging lens between the spatial light modulator and the digital micromirror device.  Cossairt teaches an imaging lens between the spatial light modulator and the digital micromirror device (Figure 1 illustrates imaging lens 131 is disposed between the spatial light modulator 140 and scanning optical component 133; scanning optical component 133 can be reflective scanning component such as moving mirror arrays, see pg. 6, lines 15-33).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora and Hartell with Cossairt to teach an imaging lens between the spatial light modulator and the digital micromirror device. The suggestion/motivation would have been in order to direct light exiting the projection lens towards the image space at diffusing screen (see pg. 8, lines 6-8).
As to Claim 7, depending from Claim 6, Hartell teaches wherein the spatial light modulator comprises a plurality of pixels, and wherein the imaging lens is configured to image each pixel onto a respective micromirror (moving at least one of the mirrors of the optical triplet so as to achieve a one-to-one mapping of one or more micromirrors of the digital micromirror device [spatial light modulator] to one or more pixels of the imaging device, see Col. 4, lines 61-65; Once magnified, 4 mirrors would match 4 pixels. Magnification of the triplet can be changed by moving the position of one concave mirror in the arrangement, by which method said 1:1 relation between the DMD and CCD [imaging lens] can be achieved…selective switching of individual micromirrors, in the manner of a digital light projector, controls the appearance of individual pixels on the screen, see Col. 10, lines 16-20, 47-50).
As to Claim 8, depending from Claim 7, Hartell teaches wherein the imaging lens is configured to image a plurality of pixels onto each micromirror (moving at least one of the mirrors of the optical triplet so as to achieve a one-to-one mapping of one or more micromirrors of the digital micromirror device [spatial light modulator] to one or more pixels of the imaging device, see Col. 4, lines 61-65; Once magnified, 4 mirrors would match 4 pixels. Magnification of the triplet can be changed by moving the position of one concave mirror in the arrangement, by which method said 1:1 relation between the DMD and CCD [imaging lens] can be achieved…selective switching of individual micromirrors, in the manner of a digital light projector, controls the appearance of individual pixels on the screen, see Col. 10, lines 16-20, 47-50).
As to Claim 13, depending from Claim 9, Favalora and Hartell do not expressly disclose wherein projecting the first and second modulated light wherein projecting the first and second modulated light patterns comprises projecting the first and second modulated light patterns onto a screen (Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; Scanning optical assembly 130 that includes lens 131 and 132 [imaging lens] generates three-dimensional image 105 at diffusing screen 160 by scanning modulated light from SLM 140 over different paths though to the image space where image 105 is created…scanning optical component 133 can include moving mirror arrays…each having different orientations with respect to the light beam directed from SLM 140. The mirrors are coupled to a scanning component which moves the different mirrors in and out of the path of the beam from SLM 140, see pg. 6, lines 15-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora and Hartell with Cossairt to teach projecting the first and second modulated light patterns comprises projecting the first and second modulated light patterns onto a screen. The suggestion/motivation would have been in order for each mirror to direct light corresponding to a single two-dimensional image frame along corresponding paths (see pg. 6, lines 31-33).
11.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2005/094483 to Favalora et al (“Favalora”) in view of U.S. Patent .
As to Claim 14, depending from Claim 9, Favalora and Hartell do not expressly teach cycling the at least one directable mirror through a plurality of positions including the first position and the second position. Horimai teaches cycling the at least one directable mirror through a plurality of positions including the first position and the second position (angular scan at angles is performed in a period of 1/60 sec…viewers G1, G2 and G3 in the angular directions θ1, θ30 and θ60 will see images from view points different from each other, see ¶ 0152, Fig. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora and Hartell with Horimai to teach cycling the at least one directable mirror through a plurality of positions including the first position and the second position. The suggestion/motivation would have been in order to view an image from a view point different from the still images viewed in a different angular direction (see ¶ 0152).
As to Claim 15, depending from Claim 14, Horimai teaches cycling is performed at at least 60 Hz (angular scan at angles is performed in a period of 1/60 sec, see ¶ 0152).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694